Exhibit EMPLOYMENT AGREEMENT THIS AGREEMENT is made this 13th day of January, 2010 between Center Financial Corporation (“Center Financial”), a California Corporation; Center Bank (the “Bank”), a California banking corporation (collectively referred to as the “Company” unless the context otherwise requires); both having their principal place of business at 3435 Wilshire Boulevard, California 90010; and Jae Whan Yoo (“Executive”), whose residence address is [intentionally omitted]. W I T N E S S E T H WHEREAS, the Executive has been employed by the Company effective January 16, 2007 pursuant to an Employment Agreement which term is to expire on January 15, 2010; WHEREAS, Company desires to continue to avail itself of the skill, knowledge and experience of Executive in order to insure the successful management of its business; WHEREAS, the parties hereto desire to specify the terms controlling Executive’s continued employment by the Company; NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, and intending to be legally bound, it is agreed that from and after January 16, 2010 (the “Effective Date”), the following terms and conditions shall apply to Executive’s said employment: A. TERM OF EMPLOYMENT The Company hereby employs Executive and Executive hereby accepts employment with the Company for the period of three (3)years (the “Term”) commencing with the Effective Date, subject, however, to prior termination of this Agreement as hereinafter provided. Where used herein, “Term” shall refer to the entire period of employment of Executive by the Company hereunder, whether for the period provided above, or whether terminated earlier as hereinafter provided. B. DUTIES OF EXECUTIVE 1. Duties. Executive shall perform the duties of President and Chief Executive Officer of Center Financial and the Bank, subject to the powers by law vested in the Boards of Directors of Center Financial and the Bank and in Center Financial’s shareholders. Executive shall also serve as a member of the Boards of Directors of both Center Financial and the Bank throughout the Term. During the Term, Executive shall perform exclusively the services herein contemplated to be performed by Executive faithfully, diligently and to the best of Executive’s ability, consistent with the highest and best standards of the banking industry and in compliance with all applicable laws and the Articles of Incorporation, Bylaws and internal written policies of Center Financial and/or the Bank. 1 2. Conflicts of Interest. Except as permitted by the prior written consent of the Company’s Board of Directors, Executive shall devote Executive’s entire productive time, ability and attention to the business of the Company during the Term and Executive shall not directly or indirectly render any services of a business, commercial or professional nature, to any other person, firm or corporation, whether for compensation or otherwise, which are in conflict with the Company’s interests. Notwithstanding the foregoing, Executive may make investments of a passive nature in any business or venture, provided that either (i) such business or venture is not in competition, directly or indirectly, in any manner with the Company; or (ii) if such business or venture is in competition, directly or indirectly, in any manner with the Company, the amount of such investment does not exceed one percent (1%)of the issued and outstanding shares or one percent (1%)of the equity interest in such business or venture. C. COMPENSATION For Executive’s services hereunder, the Company shall pay or cause to be paid as annual base salary to Executive the sum of Three Hundred Thousand Dollars ($300,000) for the first year of the Term, with annual increases thereafter based on the Consumer Price Index of the Bureau of Labor Statistics of the Department of Labor for all urban consumers of the Los Angeles metropolitan area, but in no event to exceed seven percent (7%)per year. Said salary shall be payable in equal installments in conformity with the Company’s normal payroll period. D. EXECUTIVE BENEFITS 1. Vacation. Executive shall be entitled to three (3)weeks vacation during each year of the Term; provided, however, that for each year of the Term, Executive is required to and shall take at least two (2)weeks of said vacation (the “Mandatory Vacation”), which shall be taken consecutively. Accrual of any unused vacation shall be determined in accordance with the Company’s Personnel Policy as in effect from time to time and shall be subject to any limitations set forth therein. 2. Group Medical and Life Insurance Benefits. The Company shall provide for Executive and his dependents, at the Company’s expense, group health and other insurance benefits in accordance with the Company’s Employee Handbook as in effect from time to time. Said coverage shall be in existence or shall take effect as of the Effective Date hereof and shall continue throughout the Term. Provision of the insurance is subject to Executive’s passing the necessary physical examinations for qualification, if required, and to applicable waiting periods imposed by the Company’s insurance carrier, if any. 3. Automobile. The Company shall provide Executive, for Executive’s sole use, a suitable full-sized automobile, the make of which shall be determined by mutual agreement. The Company shall pay all operating expenses with regard to such automobile, provided Executive furnishes to the Company adequate records and other documentary evidence required by federal and state statutes and regulations issued by the appropriate taxing authorities for the substantiation of such payments as deductible business expenses of the Company and not as deductible compensation to Executive. The Company shall also procure and maintain in force an automobile liability insurance policy on such automobile, containing all reasonable and necessary coverage. 2 4. Restricted Stock Awards. The Company agrees to grant to Executive, effective January 15, 2010 (“Grant Date”) (or as soon thereafter as is permissible consistent with the Company’s Insider Trading Policy), restricted stock awards (RSAs) with an aggregate award value of $150,000 as of the Grant Date.The number of shares shall be determined based on the closing price of the Company’s common stock on the Grant Date and based on such further terms and conditions as shall be contained in Restricted Stock Award Agreements to be entered into by and between Company and Executive pursuant to the terms of Center Financial’s 2006 Stock Incentive Plan.
